Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleydervish (US 6,896,461).  Fleydervish discloses a component retainer (10) comprising a support (12); a threaded sleeve (18, in Fig. 9) extending from the support; a resilient arm (28a) extending upward and outward toward the support and with a serrated finger (32) oriented orthogonal to the support and would be parallel to the sleeve; and a bottom most serration defines a ledge.

Claims 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson (US 6,726,418).  Dickenson discloses a component retainer (10) comprising: a support (12); a first leg (34a) connected to the support; a first tab (22a) extending from the first leg; a second leg (34b) opposite the first leg; a second tab (22b) extending from the second leg; a pivoting, resilient arm (36b) extending outwardly and upwardly from the second tab with a serrated finger (38) extending from an angled portion of the resilient arm (Fig. 10) where the serrated finger is parallel with the second leg (column 7,  by the second tab (22b) and with a second arm (36b) extending upward and outward between the third and fourth legs (at 26b) including a second serrated finger (38b) which would be parallel to the serrated finger.

Claims 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 5,919,019).  Fischer discloses a component retainer (10) comprising: a support (12); a first leg, second leg, third leg and fourth leg connected to the support; the first and second legs and the third and fourth legs are connected at a respective distal end and a second distal end; a pivoting arm (48) including a serrated finger (50) extending upward and between the first and second legs; and a second arm (also 48) including a second serrated finger (also 50) extending upward and between the third and fourth legs. 


    PNG
    media_image1.png
    503
    878
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 6,726,418) in view of Fleydervish (US 6,896,461).  Dickenson discloses a component retainer (10) as described above comprising: a support (12); resilient arm (36a) extending outwardly and upwardly towards the support with a serrated finger (38 in Fig. 10) where the serrated finger is described as parallel to a leg (34a) which would make it orthogonal to the support; a bottom most serration defines a ledge; a tab (22a) extending from the leg; the leg is shown extends from the support via a curved orthogonal angle; the resilient arm pivots relative to the tab; the leg includes a first leg (one of 34a) and a second leg (the other of 34a) connected via the tab where the retainer is between the legs (at 26a).  Dickinson does not disclose a fastener sleeve extending from the support.  Fleydervish discloses a component retainer (10) similar to Dickinson including a support (12) but, Fleydervish disclose a threaded fastener sleeve (12 in Fig. 9) extending orthogonal to the support.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the engageable hole (18) in Dickinson with a threaded sleeve as disclosed in Fleydervish because Fleydervish teaches them as alternatives for the same purpose (column 7, paragraph beginning line 7).

Claims 21-26, 28-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,919,019) in view of Dickinson (US 6,726,418).  Fischer discloses a component retainer (10) as .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited are of general interest to the claims.  Deperro and Vidal being of interest to overall invention.



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677